PER CURIAM.
The appellant appeals his conviction for one count of domestic battery by strangulation, arguing that the State failed to produce any evidence regarding the nature of his relationship with the victim. The State concedes that the evidence at trial was insufficient to support the domestic battery by strangulation charge. Accordingly, we reverse the appellant’s conviction for domestic battery by strangulation and remand for resentencing under a corrected scoresheet. The appellant’s judgment and sentence is otherwise affirmed.
AFFIRMED in part, REVERSED in part.
ROBERTS, WETHERELL, and OSTERHAUS, JJ., concur.